— In a proceeding seeking leave to serve a late summons and complaint upon the City of New York, the petitioner appeals from an order of the Supreme Court, Kings County (Golden, J.), dated November 23, 1984, which denied the application.
Order affirmed, with costs (see, Matter of Daleview Nursing Home v Axelrod, 62 NY2d 30; Procco v Kennedy, 88 AD2d 761, affd 58 NY2d 804; Donahue-Halverson, Inc. v Wissing Constr. & Bldg. Servs. Corp., 95 AD2d 953; Brown v Davis, 88 AD2d 702; Simcuski v Saeli, 44 NY2d 442). Mangano, J. P., Gibbons, Lawrence and Kunzeman, JJ., concur.